Taft, J.,
concurring. The answer of relator which he claims was not correctly graded related to a statement which applicants were required to designate as “true” or “false.” This statement was as follows: “The rear registration plate of a motor vehicle must be illuminated with a white light which will render it visible from a distance of 50 feet from the rear.”
Respondents’ answer key designated the statement as “true” and answers were graded in accordance with that key. Relator insists that the statement is “false” because the pertinent city ordinance provides: “Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate, when such registration plate is required, and to render it legible from a distance of 50 feet from the rear.”
*129Relator deduces correctly that the ordinance requirement is not satisfied by mere visibility. But the question was not to state what the ordinance requirement is. The question was to state whether it is “true” or “false” that the rear registration plate shall be illuminated so as to render it visible at 50 feet from the rear. Anything which is required to be legible at a distance of 50 feet from the rear must necessarily also be visible at that distance. A registration plate that is not visible at a distance of 50 feet from the rear cannot be legible.
Relator concedes that respondents ■ do have discretionary power in the giving of civil service examinations. While respondents may have exercised poor judgment in selecting such a question as a test of the merit of candidates for promotion, it certainly does not appear that respondents have abused their discretion in grading answers of “true” to that question as correct or in grading the answer of relator to that question as incorrect. There is no claim in the instant case of fraud or had faith.
A writ of mandamus will not issue to control discretion in the absence of fraud, bad faith or abuse of discretion. State, ex rel. Ins. Co., v. Moore, 42 Ohio St., 103.